Filed 9/9/20 P. v. Moore CA2/8
  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on
 opinions not certified for publication or ordered published, except as specified by rule 8.1115(b).
 This opinion has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                    DIVISION EIGHT


THE PEOPLE,                                                  B299694

        Plaintiff and Respondent,                            (Los Angeles County
                                                             Super. Ct. No. BA474130)
        v.

ROSCOE CLARK MOORE,

        Defendant and Appellant.



      APPEAL from a judgment of the Superior Court of
Los Angeles County, Craig E. Veals, Judge. Affirmed.
      Christopher Muller, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Rama R. Maline, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
       Roscoe Clark Moore challenges his conviction for attempted
burglary, saying the prosecutor improperly asked jurors to
sympathize with the elderly victim. We hold that Moore forfeited
this point and, even if he did not, that any error was harmless.
In addition, Moore and the prosecution correctly agree we should
strike the jury’s “person present” finding pursuant to Penal Code
section 667.5, subdivision (c)(21). We strike this finding and
otherwise affirm. Statutory references are to the Penal Code.
                                  I
       Amanda Dixon lived on the ground floor of a small
apartment complex. Her niece, Nedrea Morgan, lived on the
second floor. Dixon’s sister—Morgan’s mother—also lived on the
second floor, in her own apartment.
       Morgan had dated Moore off and on for several years.
Moore got to know both Dixon and the small apartment complex
where she, Morgan, and Morgan’s mother lived. While dating
Morgan, Moore sometimes spent the night in Morgan’s second
floor apartment and sometimes also got mail there.
       Their dating relationship ended in 2012 or 2013.
Afterwards, Moore stayed in touch with Morgan to a degree.
       On January 6, 2019, around 7:00 a.m, Dixon was in her
ground floor apartment getting ready for church. She heard
someone moving garbage cans outside her apartment and went to
her back entrance, which opens onto an alley. This back entrance
had an inner wooden door and an outer metal security door.
Dixon opened the inner door and saw Moore outside, lying on the
back steps working a crowbar on the outer door. Dixon was not
wearing her glasses and did not recognize Moore. He may have
had motor oil on his face and hands.
       Dixon was scared and asked Moore what he was doing.




                               2
       Moore replied: “I know your niece. I’m a friend of your
niece.” He said he knew Dixon, thought she was dead, and
thought her family was in New Jersey for her funeral. He told
Dixon he had caused the noise with the trash cans while looking
for an open window.
       Morgan and her mother heard a commotion and went
downstairs and out the back door of the building. As they
approached the back door, Moore dropped the crowbar and ran.
       Morgan and her mother did not see anyone in the
backyard. A parked car was there, as it had been the night
before, but now its door was open, its hood was up, and the front
driver-side window was broken.
       Dixon’s metal security door was damaged at the top,
hinges, and lock. Part of its door frame was missing.
       Police came swiftly, arriving at about 7:20 a.m. They found
Moore behind a closed gate in the backyard.
       Moore was carrying gloves.
       A police body camera recorded Moore’s interaction with the
officers. We italicize parts of the conversation:
       Officer 1: How you doing?
       Moore: Not bad and you?
       Officer 1: I’m good, do you live here?
       Moore: I used to.
       Officer 1: When did you live here?
       Moore: Uh . . . it’s been like 3 years, 4 years.
       Officer 1: So what was going on earlier over here?
       Moore: I don’t know, you have to ask them.
       Officer 1: So why were you trying to go inside the house?
       Moore: Because I thought she wanted me to pick something
up.




                                3
      Officer 1: You thought she wanted you to pick something
up?
      Moore: Yeah.
      ....
      Officer 1: Okay, is there a way you can hop the gate and
come back over here so we can talk?
      Moore: Yeah, I’m gonna come right now, I’m not gonna hop
the gate, but Imma walk around. Or you can tell her to come out
here and give you the key?
      Officer 1: Oh she has a key?
      Moore: Yeah. Imma wait right here, I’m not going
nowhere. You want to cuff me to the thing?
      Officer 1: Nah, nah, nah, what’s your name?
      Moore: Roscoe Moore.
      ....
      Officer 1: Were you sleeping in that car back there too?
No? What did you use to try to get inside the house?
      Moore: Uh . . . a—a crowbar. I lost the keys.
      Officer 1: Oh, so you used to live there?
      Moore: Yeah.
      ....
      Moore: She left me a note, I thought she left out of town
and left something for me.
      Officer 1: What’s her name?
      Moore: Nedrea Morgan.
      Officer 1: Is that it?
      Officer 2: The . . . who’s Nedrea Morgan?
      Moore: The lady that lives upstairs.
      The officers found pry marks on Dixon’s back door and a
crowbar at the scene.




                               4
       An information charged Moore with attempted first degree
residential burglary in violation of sections 664 and 459 (count 1)
and burglary in violation of section 459 (count 2).
       At trial, Morgan testified she had not seen Moore for about
a year before the incident. After they stopped dating in 2012 or
2013, Moore would call her “[e]very once in a blue moon.” She
last spoke to him about a month earlier, when they talked for a
minute over the phone. She did not write a note to Moore to come
pick up anything, nor did she ask him to come over. She did not
give Moore permission to enter the building. She did not hear
anyone knock on the door that morning.
       There was no evidence a note ever existed.
       Dixon had nothing of Moore’s in her apartment.
       The court instructed the jury it must not be influenced “by
pity for or prejudice against the defendant” or “by mere
sentiment, conjecture, sympathy, passion, [or] prejudice . . . .”
       It instructed, “Statements made by the attorneys during
the trial are not evidence.”
       The court also instructed that, to prove the crime of
burglary, the prosecution had to prove Moore “entered” a building
with the intent to steal and take away “someone else’s property,”
intending to deprive the owner permanently of that property.
       During closing argument, the prosecutor said this:
       “Power points and legal jargon aside, on the morning of the
crime, Ms. Dixon was in her safe place. She was in her home.
She was waking up and getting ready to go to church, and the
defendant crushed that sense of security. He took advantage of
an 86 year old woman. He took advantage of his knowledge of
that property and that premises. He knew his way around.
What is easier than that? He knew that she was 86 years old,




                                5
that she lived alone, and she was on that bottom floor. Who was
more vulnerable than that? Who was an easier target for the
defendant’s burglary than that?
       “He grabbed his gloves, and he grabbed his crowbar, and he
went into the backyard, not the front. He broke the window of
the car before moving on to find a secluded point of entry. First
the windows, then the door. He took advantage of an 86 year old
woman, and I’m going to ask you to use your common sense.
There’s only one reasonable interpretation of the facts that you
heard yesterday. I’m going to ask you to hold the defendant
responsible for his actions, to find him guilty of first degree
residential burglary with Ms. Amanda Dixon present. Thank
you.”
       Moore’s counsel did not object to this statement. Rather he
seized upon and sought to generalize the concept of fairness.
Moore’s counsel, named Mr. Schneider, argued to the jury. The
italics are ours.
       “Now you’re thinking, well, you know, Mr. Schneider, you
know, look what happened to this lady. She’s 87 years old. She
was so nice, so sweet. She had her door damaged. She was
scared half to death. I mean how -- how can -- how can we let
this go? How can we let this go? How can the law be such?
       “Well, look, what happened to her was not fair at all. I’ll be
the first to admit it’s not fair at all. And what Mr. Moore did that
day, he’s definitely guilty of some crimes, trespass, vandalism of
the door, attempted breaking and entering. All of those can be
felonies. But he’s not charged with those crimes here. The
District Attorney’s Office chose to charge him with one of the
most serious crimes they could, which is a specific intent crime.




                                  6
       “Trespass, vandalism, attempted breaking and entering,
those aren’t specific intent crimes. You just have to be on
someone’s property. You just have to do the bad act. You just
have to break something. Right? They chose to charge him with
one of the most serious crimes that they could. In my opinion I
believe it’s overcharged. They can’t prove the specific intent here.
And just like it’s not fair what happened to Ms. Dixon, it’s not fair
at all -- it’s also not fair to convict Mr. Moore of something that he
didn’t do, of a crime that the People can’t prove beyond a
reasonable doubt.”
       Moore’s counsel thus argued the jury should not convict
Moore of burglary because Moore had an actual belief he was
entering to retrieve his own property, which negated the
prosecution’s theory that, beyond a reasonable doubt, Moore was
entering with the intent to steal someone else’s property.
       The second defense theory was Moore had not “entered”
Dixon’s building. Counsel argued Moore never got to the inner
wooden door, and that attempting to pry open the outer metal
security door was not “entering.” “You have to penetrate inside
the building,” counsel argued, and he said Moore never did.
       The jury accepted this second line of defense, rejected the
charge of burglary, and convicted Moore only of attempted
burglary. The jury also found a person who was not an
accomplice was present on the premises during the commission of
the crime. (§ 667.5, subd. (c)(21).)
       The court sentenced Moore to the upper term of three years
on count 1, awarded 326 days of presentence custody credit, and
ordered him to pay fines and fees. It did not enhance Moore’s
sentence based on the jury’s “person present” finding.




                                  7
       Moore appeals, contending the prosecutor committed
reversible misconduct by improperly appealing to sympathy for
the victim in the closing argument, as we have excerpted.
                                  II
       Moore forfeited his complaint by failing to object at trial.
Making a timely and specific objection at trial, and a request the
jury be admonished, are necessary prerequisites to preserve a
claim of prosecutorial misconduct for appeal. (People v. Seumanu
(2015) 61 Cal. 4th 1293, 1328 (Seumanu).)
       Powerful logic propels this requirement of a timely and
specific objection.
       An objection alerts the trial court to someone’s perception
of a problem and allows for instant evaluation, in the full context
of the atmosphere in the room at that moment. Objections and
requests for admonitions likewise enable a court to administer a
swift remedy: a curative instruction to the jury, targeted, on the
spot, and without delay.
       A lot goes on during closing argument that never appears
in a transcript. Counsel and court are keenly attuned to cues
from jurors. Are they bored? Riveted? Rolling their eyes?
Nodding in agreement, or looking away and squirming in
discomfort? Which arguments are resonating and which are belly
flops?
       An astute attorney calculates second-by-second and
sentence-by-sentence about whether to object. A decision to avoid
objecting often is a tactical judgment based on factors the
transcript never records. Then the moment passes, and the
visual cues are gone forever. An appellate court can never
recapture the full tenor of the moment.




                                8
       It thus can be unfair as well as inefficient to allow a party
to make a strategic call, to refrain from objecting, to see how the
jury decides, and then—if one dislikes the result—to complain
only on appeal.
       Moore’s lack of objection here had a tactical aspect. As soon
as the prosecutor finished, Moore’s counsel took the prosecutor’s
theme of Dixon’s age and vulnerability and tried to turn it to
defense advantage. Moore’s actions and words meant his
attorney had to select from an inventory of unattractive options.
We do not second-guess this attorney’s decisionmaking at this
stressful moment in the arena. But counsel’s decision carried
with it the consequence of forfeiture.
       Nothing suggests that, if Moore had objected during trial,
his objections would have been futile, or that an admonition
would have failed to cure some alleged harm. (See People v. Hill
(1998) 17 Cal. 4th 800, 820.)
                                  III
       Under any standard of review, the overwhelming evidence
of Moore’s guilt means any misconduct by the prosecutor was
harmless. (See Chapman v. California (1967) 386 U.S. 18, 24;
People v. Watson (1956) 46 Cal. 2d 818, 836.)
       We will assume, strictly for purposes of analysis, there was
error. One might interpret the prosecution’s comments as an
explanation of Moore’s motive: Moore picked Dixon’s place
because it was an easy target. But assuming the argument was
error, it was harmless.
       The harmless error test from the Seumanu decision shows
the California Supreme Court asking three questions. Did the
court instruct the jury it must not be influenced by sympathy?
Was there an instruction that the argument of counsel was not




                                 9
evidence? And was the evidence of guilt strong? (Seumanu,
supra, 61 Cal.4th at p. 1345.) The answers here are yes, yes, and
yes.
      We need not linger on the first two points, which we have
addressed in Section I.
      As to the third point, the proof of guilt was strong.
      The case was simple, and the evidence was lopsided.
      There was no claim the police investigation was inaccurate
or incomplete. Police had Moore on video. Moore did not
challenge the video’s accuracy.
      There was no identity issue. Police found Moore at the
scene, where Moore admitted he had been trying to get into the
apartment with a crowbar. The only issue was his intent. Moore
said he was trying to get his own things out of Dixon’s place. But
this was obviously just a clumsy and false improvisation.
      We review the proof Moore created against himself through
his words and actions.
      Moore started the whole thing wrong. He told police he
used to live there three or four years ago, and the police asked
him, “So what was going on earlier over here?” Moore answered,
“I don’t know, you have to ask them.” But, if you asked them, all
Dixon and Morgan knew was Moore, unannounced, was trying to
come in through the back at 7:00 a.m. on a Sunday using gloves
and a crowbar to pry open the metal security door.
      Moore then claimed he was there because he thought “she”
wanted him to pick “something” up, with her consent. Moore
never explained what the “something” was, or why Dixon might
have it: Moore had dated Morgan, not her elderly aunt Dixon.
Nor did Moore knock or shout or phone ahead for friends to let




                                10
him in. Rather he went to the windows, and when they were
locked he went to the back door.
       This is not how you pick up something from a friend.
       Nor did Moore give his I-am-here-to-pick-something-up
explanation when Dixon surprised him as he tried to break into
her home with his crowbar. Nor did he give the explanation to
Morgan when she approached with her mother. Instead, Moore
ran.
       Running speaks louder than words.
       Then Moore claimed a note gave him permission to enter
Dixon’s home. This backfired when there was no note.
       A tale this tall convicts the teller. If there was error in the
closing argument, it did not affect the result.
                                   IV
       Moore and the prosecution correctly agree the jury’s
“person present” finding pursuant to section 667.5, subdivision
(c)(21) must be stricken.
       Section 667.5, subdivision (a) authorizes a sentence
enhancement where a prior felony conviction and the new offense
are violent felonies specified in subdivision (c). (People v. Bedolla
(2018) 28 Cal. App. 5th 535, 541 (Bedolla).) Section 667.5,
subdivision (c)(21) lists first degree burglary with a person
present in the residence as a “violent felony.” However,
attempted first degree burglary is not on the list.
       On its verdict form, the jury found true the allegation that
“a person who was not an accomplice to the crime was present on
the premises during the commission of the crime within the
meaning of Penal Code § 667.5, subd. (c).” The court did not
enhance Moore’s sentence based on this finding.




                                  11
      Nonetheless, section 667.5, subdivision (c) does not apply to
attempt crimes. (Bedolla, supra, 28 Cal.App.5th at p. 541.) We
accordingly strike the jury’s finding a person was present.
                             DISPOSITION
      We strike the jury’s finding pursuant to section 667.5,
subdivision (c)(21) and affirm the judgment.



                                          WILEY, J.

We concur:



             BIGELOW, P. J.




             GRIMES, J.




                                12